Case 1:19-cv-00389-MAC-ZJH Document 11 Filed 11/16/20 Page 1 of 2 PageID #: 74




 UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


RICKEY LYNN COCKRELL,                             §
                                                  §
                Petitioner,                       §
                                                  §
versus                                            §    CIVIL ACTION NO. 1:19-CV-389
                                                  §
DIRECTOR, TDCJ-ID,                                §
                                                  §
                Respondent.                       §
                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
         Rickey Lynn Cockrell, proceeding pro se, filed this petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254. The court referred this matter to the Honorable Zack Hawthorn,

United States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws

and orders of the court.

         The magistrate judge has submitted a Report and Recommendation of United States

Magistrate Judge concerning this matter. The magistrate judge recommends denying the petition

with prejudice.

         The court has received the Report and Recommendation of United States Magistrate Judge,

along with the record, pleadings, and all available evidence. No objections were filed to the Report

and Recommendation.
                                              ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct

and the report of the magistrate judge is ADOPTED. A final judgment will be entered denying

the petition.

         In addition, the court is of the opinion petitioner is not entitled to a certificate of

appealability. An appeal from a final judgment denying habeas relief may not proceed unless a

judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard for a certificate

of appealability requires the petitioner to make a substantial showing of the denial of a federal
Case 1:19-cv-00389-MAC-ZJH Document 11 Filed 11/16/20 Page 2 of 2 PageID #: 75



constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362

F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the petitioner need not establish

that he would prevail on the merits. Rather, he must demonstrate that the issues are subject to

debate among jurists of reason, that a court could resolve the issues in a different manner, or that

the questions presented are worthy of encouragement to proceed further. See Slack, 529 U.S. at

483-84. Any doubt regarding whether to grant a certificate of appealability should be resolved

in favor of the petitioner, and the severity of the penalty may be considered in making this

determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).
        In this case, the petitioner has not shown that the issue of whether his petition is

meritorious is subject to debate among jurists of reason. The factual and legal questions raised

by petitioner have been consistently resolved adversely to his position and the questions presented

are not worthy of encouragement to proceed further. As a result, a certificate of appealability

shall not issue in this matter.

        SIGNED at Beaumont, Texas, this 16th day of November, 2020.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                 2
